Citation Nr: 0901012	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  08-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
dysthymic disorder, alcohol dependence, also claimed as major 
depression, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for calluses, bilateral 
feet.

3.  Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for tinnitus.

4.  Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss.

5.  Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for hepatitis 
C.

6.  Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for gunshot 
wound and injury to right knee with nerve damage, arthritis 
and popping joint.

7.  Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for 
pseudofolliculitis of the neck, face and head.

8.  Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for skin 
disease due to herbicide and trench exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 through April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in order to afford the veteran a Travel 
Board hearing. The September 2008 substantive appeal (VA Form 
9) requested Central Office hearing, which was scheduled for 
January 22, 2009.  The veteran submitted a request in 
December 2008, prior to the scheduled hearing.  He requested 
that his hearing be before a member of the Board near his 
home in Louisiana, because he could not travel to Washington, 
DC, for a Central Office hearing.  This request is reasonable 
and was timely filed, so a remand is required in order to 
afford the veteran his clearly requested Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


